Citation Nr: 1235807	
Decision Date: 10/16/12    Archive Date: 10/23/12

DOCKET NO.  06-32 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for alcoholism, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Donohue, Counsel



INTRODUCTION

The Veteran served on active duty from February 1966 to March 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

In September 2010, the Board remanded the Veteran's claim for additional development. The case is once again before the Board. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The record suggests that the Veteran may require the regular aid and attendance of another person due to his service-connected PTSD and/or alcoholism. See, e.g., a November 2005 VA treatment record. An implied claim of entitlement to special monthly compensation (SMC) based on aid and attendance and/or housebound status has therefore been raised. This issue, however, has not yet been addressed by the RO, and is referred to the RO for appropriate action. See Godfrey v. Brown, 7 Vet.App. 398 (1995) (the Board does not have jurisdiction of issues not yet adjudicated by the RO).


FINDING OF FACT

The competent and credible evidence of record indicates the Veteran's service-connected PTSD has aggravated his alcoholism. 



CONCLUSION OF LAW

The Veteran's alcoholism has been aggravated by his service-connected PTSD. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet.App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet.App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet.App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction). The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

The Board must determine the value of all evidence submitted, including lay and medical evidence. See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. See Barr v. Nicholson, 21 Vet.App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a). Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet.App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet.App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet.App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet.App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet.App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet.App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet.App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet.App. 518 (1996). 

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet.App. 183 (2002). Proper VCAA notice must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. See 38 C.F.R. § 3.159(b)(1). 

In the present case, VA issued a VCAA notice letter to the Veteran in May 2006. This letter informed the Veteran of his and VA's respective duties for obtaining evidence. The letter also informed the Veteran as to the law pertaining to the assignment of a disability rating and effective date as the Court of Appeals for Veterans Claims (Court) required in Dingess. 

While cognizant that the Veteran was not informed of what evidence is necessary to substantiate a claim for service connection for alcoholism as secondary to PTSD, this lack of notice has not resulted in any prejudice to the Veteran. Specifically, any failure to comply with the notice provisions of the VCAA is rendered moot by the Board's complete grant of the benefits sought on appeal. For this reason, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal. Therefore, there is no duty to provide additional notice in this case.

With regard to the duty to assist, the claims file contains the Veteran's service treatment records, service personnel records, VA treatment records, and a VA examination report. 

As noted above, the Veteran's claim was remanded by the Board in September 2010 in order to schedule him for a VA examination, request that he identify or submit any pertinent health care treatment records, and to obtain a complete copy of a November 2006 VA PTSD examination report. 

The record reflects that the Veteran was afforded an additional VA examination in June 2011. While he was asked to identify or submit any additional relevant treatment records in a November 2010 letter, no such records were identified or submitted. 

With respect to the incomplete November 2006 VA examination report, following a request from the AMC, the VA Medical Center (VAMC) in Columbia, South Carolina reported that the examination report had been sent to the Columbia RO. The VAMC also conducted a search of the Veteran's retired medical records without success. 

The record reflects that the AMC requested the RO submit a copy of the Veteran's November 2006 VA examination report. In response, the RO uploaded the Veteran's June 2011 VA examination report to his Virtual VA file. While the AMC acknowledged that the RO had uploaded the wrong examination report, no additional attempts were made to obtain the November 2006 examination report from the RO before the AMC issued a formal finding that the report was unavailable. 

Based on the AMC's failure to submit a follow-up request with the RO for the Veteran's November 2006 VA PTSD examination report, there has not been substantial compliance with the Board's remand instructions. C.f. Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance). Nevertheless, as the Board is granting his appeal in full, there can be no prejudice to the Veteran based on the AMC's failure to comply with the Board's remand instructions.

As the Board will discuss in its analysis, the Veteran was provided with a VA examination in June 2011. The report of this examination reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate examination and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record. Supporting rationale was also provided for the opinion proffered. See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). The Board therefore concludes that the examination is adequate for adjudication purposes. See 38 C.F.R. § 4.2 (2011).  

The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the particular claim on appeal. He has been given ample opportunity to present evidence and argument in support of his claim. Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review. The Board additionally finds that general due process considerations have been complied with by VA. See 38 C.F.R. § 3.103 (2011).

Merits of the Claim

The Veteran contends that his alcoholism is secondary to his service-connected PTSD. For the reasons set forth below, the Board finds that service connection is warranted.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet.App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet.App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology. Barr v. Nicholson, 21 Vet.App. 303 (2007); see Savage 10 Vet.App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet.App. 296, 302 (1999). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. See Savage, 10 Vet.App. at 495-96; see also Hickson, 12 Vet.App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

There must be objective indications of chronic disability, and this includes "signs" in the medical sense of objective evidence perceptible to an examining physician and other, non-medical indicators that are capable of independent verification. 38 C.F.R. § 3.317(a)(3). A disability is considered chronic if it has existed for six months or more, even if exhibiting intermittent episodes of improvement and worsening throughout that six-month period. 38 C.F.R. § 3.317(a)(4).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection. The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid. 38 C.F.R. § 3.303(d).

Service connection may also be granted for disability that is proximately due to or the result of a service connected disability. See 38 C.F.R. § 3.310(a). The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service connected disability by a service connected disability. See Allen v. Brown, 7 Vet.App. 439, 448 (1995). 

When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition. See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet.App. 183, 187 (1993). 

To prevail on the issue of secondary service connection, the record must show (1) evidence of a current disability, (2) evidence of a service connected disability, and (3) a medical nexus evidence establishing a connection between the current disability and the service connected disability. Wallin v. West, 11 Vet.App. 509, 512 (1998); Reiber v. Brown, 7 Vet.App. 513, 516-17 (1995). 

Section 8052 of the Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388-91, prohibits, effective for claims filed after October 31, 1990, (as in this case) payment of compensation for a disability that is a result of a veteran's own alcohol or drug abuse. Moreover, § 8052 also amended 38 U.S.C.A. § 105(a) (West 2002) to provide that, with respect to claims filed after October 31, 1990, an injury or disease incurred during active service will not be deemed to have been incurred in the line of duty if the injury or disease was a result of the person's own willful misconduct, including abuse of alcohol or drugs. See 38 U.S.C.A. § 105 (West 2002); 38 C.F.R. §§ 3.1(m), 3.301(a) (2011).

The United States Court of Appeals for the Federal Circuit (Court) has held that there can be service connection for compensation for an alcohol abuse disability acquired as secondary to, or as a symptom of, a veteran's service-connected disability. Allen v. Principi, 237 F.3d 1368, 1377 (Fed. Cir. 2001). The Court stated that such compensation would only result 'where there is clear medical evidence establishing that the alcohol . . . abuse disability is indeed caused by a veteran's primary service-connected disability, and where the alcohol . . . abuse disability is not due to willful wrongdoing.' Id.

Here, the Veteran was granted service connection for PTSD in a December 2006 rating decision. The record also reflects that he has been diagnosed with alcohol dependence. See, e.g., the June 2011 VA examination report. 

The Veteran was afforded a VA examination in June 2011 in order to determine whether his alcohol dependence is related to his service-connected PTSD. After reviewing the claims folder and conducting a psychiatric examination, the examiner stated that the Veteran's "alcoholism was aggravated by his PTSD" because, while the Veteran drank before his Vietnam service, "he started drinking more heavily after Vietnam."

Upon review, the Veteran's claims file does not contain any opinions suggesting that the Veteran's alcoholism is not related to his PTSD. 

In summary, the Board is of the opinion that the Veteran has met all requirements needed establish service connection for alcoholism as secondary to the service-connected PTSD. Specifically, the claims folder contains competent and credible evidence of a nexus between the Veteran's diagnosed alcohol dependence and his service-connected PTSD. 

As discussed in the Introduction, an implied claim of entitlement to special monthly compensation (SMC) based on aid and attendance and/or housebound status has been raised by the record but has not been adjudicated by the agency of original jurisdiction. This issue is being referred to the RO for appropriate action. See Godfrey, supra. 


ORDER

Service connection for alcoholism as secondary to the service-connected PTSD is granted.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


